952 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Amobi U. NMEZI, Defendant-Appellant.
No. 91-7299.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  (CR-90-310-A, CA-91-656-A-M), Albert V. Bryan, Jr., Chief District Judge.
Amobi U. Nmezi, appellant pro se.
Renee Runcel Christina, Special Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
REMANDED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Amobi Nmezi appealed the district court's denial of his 28 U.S.C. § 2255 motion;  the notice of appeal was filed beyond the expiration of the appeal period but within the excusable neglect period prescribed by Fed.R.App.P. 4(a)(5).   He also moved for an extension of time to appeal.*  The district court has not yet ruled on the motion for extension of time.   Accordingly, we remand the case to the district court for ruling on the Fed.R.App.P. 4(a)(5) motion.   The record, as supplemented, will then be returned to this Court for further consideration.


2
REMANDED.



*
 Both the notice of appeal and the motion for extension of time were filed within the excusable neglect period under the reasoning of  Houston v. Lack, 487 U.S. 266 (1988)